NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         JAN 31 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JOHN CHADWICK,                                   No. 15-15845

                  Plaintiff-Appellant,            D.C. No. 2:14-cv-01477-GMS

   v.
                                                  MEMORANDUM*
 BMO HARRIS BANK NA,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        John Chadwick appeals pro se the district court’s summary judgment in his

action alleging federal and state law violations related to defendant’s efforts to

collect arrears on his home mortgage. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Riggs v. Prober & Raphael, 681 F.3d 1097, 1102 (9th


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2012), and we affirm.

      The district properly granted summary judgment because the unambiguous

terms of the settlement and release agreement Chadwick entered into released

defendant from all causes of action arising from or relating to Chadwick’s

mortgage dispute. See Fed. R. Civ. P. 56; see also Arizona v. Tohono O’odham

Nation, 818 F.3d 549, 561 (9th Cir. 2016) (the Arizona Supreme Court has rejected

use of parol evidence to vary or contradict a final agreement).

      The district court did not abuse its discretion by staying discovery until it

ruled on defendant’s summary judgment motion. See Little v. City of Seattle, 863
F.2d 681, 685 (9th Cir. 1988) (setting forth standard of review and explaining that

the district court “has wide discretion in controlling discovery” and that “[s]uch

rulings will not be overturned unless there is a clear abuse of discretion”).

      We do not consider Chadwick’s contentions, raised for the first time on

appeal, that defendant engaged in fraud or misrepresentation to induce Chadwick

to enter into the settlement and release agreement. See Cold Mountain v. Garber,

375 F.3d 884, 891 (9th Cir. 2004) (“In general, we do not consider an issue raised

for the first time on appeal.”).

      AFFIRMED.




                                          2                                     15-15845